Citation Nr: 1525142	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  09-38 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for headaches prior to May 1, 2010.


REPRESENTATION

Appellant represented by:	Dennis L. Comstock, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from June 1974 to February 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) regional office in Seattle, Washington.  Jurisdiction has since transferred to the VA regional office in St. Louis, Missouri (RO).  In November 2012, the Board remanded the issue on appeal.  It is now again before the Board for adjudication.


FINDING OF FACT

Prior to May 1, 2010, the Veteran's headaches were not manifested by prostrating attacks averaging one in two months over the last several months, or more.


CONCLUSION OF LAW

The criteria for a compensable evaluation for headaches prior to May 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased evaluation for headaches arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed with regard to the headache claim.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, his identified post-service VA treatment records, and his records from the Social Security Administration.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also afforded a VA examination in July 2009.  38 C.F.R. § 3.159(c)(4).  This examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the July 2009 examination related to the Veteran's headaches during the time period on appeal, and the examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination);  Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran was initially granted service connection by way of the July 2007 rating decision for headaches associated with his service connected cervical spine degenerative disc disease, effective August 10, 2006.  A September 2007 rating decision confirmed and continued the noncompensable rating assigned.  The Veteran appealed the rating.  In August 2009, the RO sent the Veteran a letter proposing to sever service connection for headaches.  A February 2010 rating decision effectuated that severance, effective May 1, 2010.  The Veteran filed a notice of disagreement with regard to the severance in July 2010.  Following the Board's November 2012 remand, the RO issued a statement of the case in December 2014 related to the issue of the severance.  The Veteran, however, has not perfected the appeal as to this issue by submitting a VA Form 9 or any other statement indicating his intent to perfect that appeal.  As such, the issue of the propriety of the severance is not before the Board at this time.  The Board observes that a separate December 2014 rating decision awarded service connection for migraine and tension type headaches and awarded a 10 percent rating, effective May 1, 2010.  To date, the Veteran has not submitted any indication of disagreement with the rating assigned.  As such, the matter before the Board is limited to whether a compensable initial rating is warranted for headaches prior to May 1, 2010.

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent rating is warranted with characteristic prostrating attacks averaging one in two months.  A noncompensable rating is assigned with less frequent attacks.  Id.  The rating criteria do not define "prostrating."  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran's August 2006 claim includes his report that his pinched nerve causes headaches, but he did not report any details as to the frequency or severity of the headaches.  Similarly, a December 2006 VA clinical rehabilitation note related to chronic neck pain shows that the Veteran reported the development of headaches while undergoing cervical traction.  Severity and frequency are not noted in this report.  A September 2007 VA clinical note shows that the Veteran's history included two episodes of cervical traction, without relief.  At a February 2008 primary care visit, the Veteran reported occasional headaches.  He did not indicate the severity.  In April 2008, the Veteran sought treatment for headaches.  He reported right-sided headache pain, which felt like "being stabbed in ear with 'ice pic.'"  He also reported that the headaches caused dizziness and unsteadiness, resulted in disorientation, and had resulted in falls.  The Veteran, however, denied any such symptoms on the date of examination.  A May 2008 primary care note shows his report of "rather severe headaches at times."  A May 2008 psychology outpatient note shows that the Veteran reported experiencing migraine headaches on a daily basis, which began on the right side and included nausea and aura.  A June 2008 psychology note shows the Veteran's report of headaches three times per week.

On VA examination in February 2009, the Veteran reported that he had headaches every day, sometimes two to three times per day and that each headache could last about three to four hours.  He reported that most of the headaches "are around 6 or 7" (presumably on a scale of 1 to 10), but that he had more severe headaches two to three times per week, which were "around 9."  With bad headaches, he experienced nausea, as well as photo- and phonophobia.  The examiner found that the Veteran had tension type headaches, with a possible component of migraines.  

In March 2009, the Veteran underwent clinical headache evaluation at the Farmington VA Community Based Outpatient Clinic.  He reported having headaches for years and at the time of this evaluation he reported two to three headaches per day lasting several hours.  These headaches were noted to be right sided, with associated nausea and photophobia.  The physician assessed "headaches, probably migraines."  Zomig was ordered for the headaches, and it was recommended that he follow up in three months.

In January 2010, a psychiatry follow up note documents the Veteran's report of migraine type headaches, with pain behind his right eye, which occurred almost daily.  He reported that Zomig helped.

The Veteran underwent a surgery related to his cervical spine disability in January 2010.  During a March 2010 follow up, the Veteran reported that he had no significant headaches since the January 2010 surgery.  The prescription at that time included Topiramate to prevent headaches.  A March 2010 neurosurgery note also shows that the headaches had improved.  In fact, a March 2010 primary care note included documentation of the Veteran's report of having had no headaches since his neck surgery.

There is no additional evidence of record, either medical or lay, related to the Veteran's headaches prior to May 1, 2010.

In sum, the Veteran consistently complained of the existence of frequent headaches of a migraine type from the time of his claim until his January 2010 neck surgery, after which the headaches improved.  These headaches were initially described as occasional and progressed to daily, and at times several times per day.  The use of medication to prevent headaches and to treat them when they occurred was noted, and the Veteran reported the medication to be effective.  While pain, nausea, and aura are reported, there is no indication at any time prior to May 1, 2010, that the Veteran experienced prostrating attacks of headache.  He never reported "extreme exhaustion or powerlessness" or any other symptom that can be likened to a prostrating attack.  He did not report the need to stop, to lay down, or otherwise reported any symptoms indicative of prostrating attacks averaging at least one in two months.  The Board recognizes the Veteran's report in April 2008 of experiencing headaches of such a severity that he was dizzy and had fallen, however, there is no indication that headaches of such a severity occurred at least once every two months or more.  Thus, even if these symptoms were likened to a prostrating attack, there is no showing of the requisite frequency for a compensable rating.  Similarly, at the February 2009 VA examination the Veteran reported headaches at a level of "9" several times a week, however, he expounded upon that statement by indicating that the symptoms of the bad headaches were nausea and phono- and photophobia.  There is no indication that such attacks were prostrating in nature.  Thus, the record indicates that the Veteran's most severe attacks either are not frequent enough to warrant a compensable rating even if considered prostrating, or are not manifested by symptoms indicating of a prostrating nature of the headaches.  Prostrating attacks averaging one in two months or more have not been shown at any time during the time period relevant to this appeal.

The Board has considered the Veteran's statements regarding the symptoms of his headache disorder.  The Veteran's statements are competent evidence as to the symptoms of his headaches as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements simply do not establish that he experiences prostrating attacks of headaches once every two months or more.

For the reasons stated above, the presently assigned noncompensable rating prior to May 1, 2010, for headaches is appropriate.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The medical evidence does not establish that an increase is warranted at for any distinct period of time prior to May 1, 2010.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In considering the Veteran's claim herein, the Board has also considered the issue of whether the schedular evaluation assigned for the Veteran's headache disorder was inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected headaches are evaluated under the rating criteria for migraines under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's headaches.  Id.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's headaches.  When comparing his disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences were congruent with the disability picture represented by a noncompensable disability rating assigned for headaches.  His symptoms were not of the severity and frequency required to award a 10 percent rating under Diagnostic Code 8100.  The criteria listed for the noncompensable rating assigned, headaches "with less frequent attacks," describe the Veteran's disability level and symptomatology.  His headaches were largely not described as prostrating, and at the one time that they were reported to be such a severity that they may have been deemed prostrating, they were not described to occur with the frequency required for a compensable rating.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's headache claim for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against a compensable evaluation for headaches at any time prior to May 1, 2010, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for headaches prior to May 1, 2010, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


